GIERKE, Judge
(concurring in the result):
I agree that the military judge’s order should be quashed, but I disagree with the rationale of the majority opinion. Accordingly, I concur only in the result.
The majority’s focus on the ex parte nature of the proceeding suggests that the military judge had some inherent supervisory authority which he merely used improperly. Indeed, the staff judge advocate involved the military judge in this dispute when he asked him to invoke his “inherent authority as Chief Judge.” 39 MJ at 301. See United States v. Mahoney, 36 MJ 679, 683 (AFCMR *3061992) (another ease in which Judge Mahoney invoked his “inherent authority.”).
I disagree with the majority’s notion of “inherent authority.” In United States v. Weiss, 36 MJ 224 (CMA1992), aff'd, — U.S. -, 114 S.Ct. 752, 127 L.Ed.2d 1 (1994), Judge Cox and I said, “Military judges have no inherent judicial authority separate from a court-martial to which they have been detailed.” We also pointed out that, when military judges “act, they do so as a court-martial, not as a military judge.” 36 MJ at 228, cited with approval, — U.S. at-, 114 S.Ct. at 760. Finally, we pointed out that “[a] court-martial is a temporary court, called into existence by a military order and dissolved when its purpose is accomplished.” 36 MJ at 228.
Judge Mahoney was never detailed to petitioners’ court-martial and therefore had no inherent authority to act. Even if we could find that Judge Mahoney impliedly detailed himself to this case, his authority to order post-trial sessions terminated when the record was authenticated. RCM 1102(d), Manual for Courts-Martial, United States, 1984. The convening authority did not order a post-trial session under Article 39(a), Uniform Code of Military Justice, 10 USC § 839(a), and probably had no authority to do so in light of the language of RCM 1102(b)(2). The court-martial was over; it ceased to exist. There was no court-martial in existence from which Judge Mahoney could derive judicial authority.
I also disagree with the majority’s suggestion that a protective order must be issued before release of evidence in order to be enforceable. 39 MJ at 305. I am not prepared to preclude military judges from issuing protective orders after release of evidence when circumstances arise postrelease that make such orders appropriate.
It may well be desirable for military judges to exercise judicial authority independent of specific courts-martial to which they may be detailed, but that authority must come from a statute or executive order. The President has already prescribed some judicial duties independent of courts-martial. See Mil.R.Evid. 315(d)(2), Manual, supra (military judge may authorize searches if authorized by regulations of Secretary of Defense or Secretary concerned). In the absence of a statute or executive order, I am not prepared to extend the authority of military judges by judicial fiat.